FILED
                             NOT FOR PUBLICATION                              SEP 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELONZA JESSE TYLER,                               No. 11-16673

               Plaintiff - Appellant,             D.C. No. 2:08-cv-02222-ODW

  v.
                                                  MEMORANDUM *
MIKE KNOWLES; LORI JOHNSON,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Elonza Jesse Tyler, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his action for failure to provide security in the

amount of $850 after having been declared a vexatious litigant. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam) (dismissal pursuant

to local rules); De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990)

(vexatious litigant pre-filing review orders). We vacate and remand.

      Although the district court found that Tyler met the definition of a vexatious

litigant under California law and the local rules of court, see Cal. Civ. Proc. Code

§ 391(b)(1)(i) (West 2012); E.D. Cal. R. 65.1-151(b), federal law requires that pre-

filing review orders imposed on vexatious litigants must be “narrowly tailored to

the plaintiff’s claimed abuses,” and before entering such an order, the district court

is required to make “explicit substantive findings as to the frivolousness or

harassing nature of the plaintiff’s filings.” O’Loughlin v. Doe, 920 F.2d 614, 618

(9th Cir. 1990) (reversing pre-filing review order that was not narrowly tailored

and where district court failed to make necessary findings). In this case, the pre-

filing review order is not narrowly tailored; it requires Tyler to “seek leave of the

presiding judge before filing new litigation.” The record does not provide a

sufficient basis to affirm either the imposition of such a broad pre-filing review

order, or the district court’s determination that plaintiff had no reasonable

probability of prevailing in the context of imposing security. See De Long, 912

F.2d at 1147-49 (noting that pre-filing orders should be applied only in exigent


                                           2                                     11-16673
circumstances, and setting forth procedural and substantive guidelines to apply

before ordering pre-filing restrictions); Moran v. Muraugh Miller Meyer & Nelson,

LLP, 152 P.3d 416, 418-19 (Cal. 2007) (security may be required if the trial court,

after weighing the evidence, determines that there is no reasonable probability

plaintiff will prevail).

       Accordingly, we vacate the district court’s imposition of a pre-filing review

order and security, as well as its order of dismissal that was premised on Tyler’s

failure to provide security. We remand for the district court to make the requisite

findings in the first instance.

       Appellees shall bear the costs on appeal.

       VACATED and REMANDED.




                                          3                                    11-16673